UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2013 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (7.0%) Comcast Corp. Class A 119,089 6,188 Gannett Co. Inc. 193,600 5,727 CBS Corp. Class B 85,587 5,455 * Jack in the Box Inc. 108,200 5,412 Macy's Inc. 91,600 4,891 Walt Disney Co. 56,100 4,286 Dillard's Inc. Class A 42,100 4,093 Dana Holding Corp. 183,600 3,602 * Starz 123,000 3,597 Brinker International Inc. 73,900 3,425 Whirlpool Corp. 20,100 3,153 Lowe's Cos. Inc. 50,800 2,517 Ford Motor Co. 132,500 2,044 Home Depot Inc. 22,600 1,861 Columbia Sportswear Co. 20,900 1,646 Time Warner Inc. 19,600 1,367 GameStop Corp. Class A 25,700 1,266 * Red Robin Gourmet Burgers Inc. 16,400 1,206 Lear Corp. 13,500 1,093 Johnson Controls Inc. 20,700 1,062 Gap Inc. 18,400 719 Best Buy Co. Inc. 7,000 279 Consumer Staples (6.4%) Procter & Gamble Co. 188,769 15,368 CVS Caremark Corp. 158,450 11,340 Tyson Foods Inc. Class A 170,400 5,702 Archer-Daniels-Midland Co. 124,700 5,412 Kimberly-Clark Corp. 50,600 5,286 * Pilgrim's Pride Corp. 277,100 4,503 Kroger Co. 103,100 4,075 Energizer Holdings Inc. 35,700 3,864 Altria Group Inc. 56,600 2,173 Kraft Foods Group Inc. 19,500 1,051 Mondelez International Inc. Class A 13,268 468 Energy (13.8%) Exxon Mobil Corp. 350,500 35,471 Chevron Corp. 135,130 16,879 ConocoPhillips 173,990 12,292 Occidental Petroleum Corp. 119,400 11,355 Anadarko Petroleum Corp. 93,100 7,385 Devon Energy Corp. 109,700 6,787 Hess Corp. 79,500 6,598 Chesapeake Energy Corp. 221,200 6,003 Helmerich & Payne Inc. 65,000 5,465 * Ultra Petroleum Corp. 224,900 4,869 EOG Resources Inc. 28,600 4,800 Cimarex Energy Co. 31,900 3,347 Marathon Oil Corp. 89,800 3,170 Frank's International NV 71,500 1,931 Murphy Oil Corp. 11,700 759 * Matador Resources Co. 32,300 602 Financials (29.0%) Wells Fargo & Co. 541,523 24,585 JPMorgan Chase & Co. 254,240 14,868 * Berkshire Hathaway Inc. Class B 121,800 14,441 Goldman Sachs Group Inc. 69,117 12,252 Bank of America Corp. 752,476 11,716 Citigroup Inc. 216,161 11,264 Morgan Stanley 281,300 8,822 PNC Financial Services Group Inc. 108,500 8,417 State Street Corp. 97,700 7,170 Travelers Cos. Inc. 79,000 7,153 Discover Financial Services 125,100 6,999 Ameriprise Financial Inc. 59,800 6,880 Allstate Corp. 122,300 6,670 Fifth Third Bancorp 312,300 6,568 US Bancorp 160,600 6,488 Invesco Ltd. 168,200 6,122 Lincoln National Corp. 116,900 6,034 Regions Financial Corp. 598,500 5,919 Everest Re Group Ltd. 36,300 5,658 XL Group plc Class A 159,900 5,091 Aflac Inc. 74,500 4,977 Platinum Underwriters Holdings Ltd. 77,500 4,749 KeyCorp 272,200 3,653 Washington Federal Inc. 145,300 3,384 Nelnet Inc. Class A 79,800 3,363 Host Hotels & Resorts Inc. 166,300 3,233 American International Group Inc. 56,100 2,864 ING US Inc. 77,900 2,738 BlackRock Inc. 8,400 2,658 Ventas Inc. 43,600 2,497 Comerica Inc. 50,000 2,377 Kimco Realty Corp. 117,200 2,315 ACE Ltd. 21,500 2,226 * Howard Hughes Corp. 17,500 2,102 RLJ Lodging Trust 82,600 2,009 * Realogy Holdings Corp. 40,400 1,999 Brandywine Realty Trust 141,600 1,995 Hospitality Properties Trust 71,300 1,927 Public Storage 12,800 1,927 Spirit Realty Capital Inc. 191,800 1,885 Geo Group Inc. 58,300 1,878 Corrections Corp. of America 55,900 1,793 Retail Properties of America Inc. 140,000 1,781 Weingarten Realty Investors 64,400 1,766 Regency Centers Corp. 37,900 1,755 Inland Real Estate Corp. 166,200 1,748 Lexington Realty Trust 161,800 1,652 Omega Healthcare Investors Inc. 51,800 1,544 * Popular Inc. 51,100 1,468 Susquehanna Bancshares Inc. 105,300 1,352 East West Bancorp Inc. 37,200 1,301 Ashford Hospitality Trust Inc. 150,900 1,249 Capital One Financial Corp. 16,300 1,249 Simon Property Group Inc. 7,600 1,156 * World Acceptance Corp. 12,500 1,094 Legg Mason Inc. 23,900 1,039 Huntington Bancshares Inc. 100,500 970 * KCG Holdings Inc. Class A 67,000 801 RenaissanceRe Holdings Ltd. 7,600 740 * FelCor Lodging Trust Inc. 85,500 698 General Growth Properties Inc. 30,600 614 Assurant Inc. 7,300 485 Protective Life Corp. 8,500 431 American National Insurance Co. 3,300 378 Associated Banc-Corp 17,800 310 Health Care (13.0%) Johnson & Johnson 238,450 21,840 Pfizer Inc. 448,825 13,747 Medtronic Inc. 175,500 10,072 Merck & Co. Inc. 173,101 8,664 Eli Lilly & Co. 156,500 7,981 WellPoint Inc. 78,900 7,290 Cigna Corp. 81,300 7,112 Cardinal Health Inc. 100,200 6,694 Omnicare Inc. 92,500 5,583 * CareFusion Corp. 126,500 5,037 * Mylan Inc. 110,300 4,787 AbbVie Inc. 84,200 4,447 * Charles River Laboratories International Inc. 82,100 4,355 * Covance Inc. 41,400 3,646 * Quintiles Transnational Holdings Inc. 53,000 2,456 UnitedHealth Group Inc. 28,600 2,154 * Omnicell Inc. 36,800 939 * HCA Holdings Inc. 19,600 935 * Boston Scientific Corp. 75,300 905 Abbott Laboratories 16,900 648 * WellCare Health Plans Inc. 7,000 493 Industrials (10.4%) General Electric Co. 1,003,140 28,118 Raytheon Co. 86,900 7,882 Northrop Grumman Corp. 64,700 7,415 General Dynamics Corp. 75,800 7,243 Delta Air Lines Inc. 219,700 6,035 Towers Watson & Co. Class A 47,000 5,998 L-3 Communications Holdings Inc. 56,000 5,984 Lockheed Martin Corp. 36,100 5,367 Boeing Co. 36,900 5,037 Oshkosh Corp. 83,100 4,187 RR Donnelley & Sons Co. 178,000 3,610 Trinity Industries Inc. 38,600 2,104 Southwest Airlines Co. 96,100 1,811 Emerson Electric Co. 18,300 1,284 Crane Co. 15,100 1,015 Exelis Inc. 52,100 993 Manpowergroup Inc. 11,000 944 Alaska Air Group Inc. 11,700 858 Information Technology (9.0%) Hewlett-Packard Co. 360,200 10,078 * Micron Technology Inc. 319,500 6,952 Western Digital Corp. 81,300 6,821 Xerox Corp. 557,300 6,782 Apple Inc. 11,750 6,593 Cisco Systems Inc. 275,800 6,192 Intel Corp. 230,500 5,984 Computer Sciences Corp. 93,100 5,202 Texas Instruments Inc. 116,300 5,107 Symantec Corp. 204,200 4,815 Motorola Solutions Inc. 68,842 4,647 Booz Allen Hamilton Holding Corp. Class A 168,200 3,221 * Freescale Semiconductor Ltd. 176,303 2,830 Anixter International Inc. 25,500 2,291 CA Inc. 41,100 1,383 * Electronic Arts Inc. 45,000 1,032 * Electronics For Imaging Inc. 26,300 1,019 Lexmark International Inc. Class A 26,400 938 Applied Materials Inc. 34,300 607 LSI Corp. 41,000 452 Materials (3.1%) Westlake Chemical Corp. 43,300 5,286 International Paper Co. 103,700 5,084 LyondellBasell Industries NV Class A 62,600 5,026 Avery Dennison Corp. 96,800 4,858 * Louisiana-Pacific Corp. 250,200 4,631 Dow Chemical Co. 49,900 2,216 Schweitzer-Mauduit International Inc. 27,500 1,415 Telecommunication Services (2.4%) AT&T Inc. 618,310 21,740 Utilities (5.4%) Exelon Corp. 241,100 6,604 Edison International 126,900 5,876 AES Corp. 392,800 5,700 Public Service Enterprise Group Inc. 166,900 5,348 AGL Resources Inc. 107,800 5,091 UGI Corp. 118,000 4,892 PG&E Corp. 113,000 4,552 Atmos Energy Corp. 98,600 4,478 UNS Energy Corp. 45,100 2,699 Black Hills Corp. 43,500 2,284 Dominion Resources Inc. 21,200 1,371 Vectren Corp. 25,700 912 Total Common Stocks (Cost $746,908) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2 Vanguard Market Liquidity Fund 0.125% 5,838,559 5,839 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.050% 1/22/14 100 100 4,5 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 200 200 3,4 Freddie Mac Discount Notes 0.085% 3/12/14 100 100 Total Temporary Cash Investments (Cost $6,239) Total Investments (100.2%) (Cost $753,147) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
